Citation Nr: 0028294	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, with radiculopathy, left lower 
extremity, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left distal fibula, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis, left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active military duty from April 1967 to 
March 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).


FINDINGS OF FACT

1.  Residuals of a fracture of the left distal fibula result 
in moderate ankle impairment, with marked limitation of 
motion.

2.  Traumatic arthritis of the left ankle results in pain, 
painful motion, weakness, flare-ups, and functional loss.

3.  Manifestations of degenerative disc disease of the lumbar 
spine with radiculopathy, left lower extremity are moderate, 
with recurring attacks.

4.  Osteoarthritis of the lumbar spine results in pain, 
weakness of the left lower extremity, flare-ups, and 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
fracture of the left distal fibula have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262, 5271 (1999).

2.  The criteria for an increased rating for traumatic 
arthritis, left ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (1999).

3.  The criteria for an increased rating for degenerative 
disc disease of the lumbar spine, with radiculopathy, left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(1999).

4.  The criteria for an increased rating for osteoarthritis 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records and post-service clinical 
data have been included in his file.  Upon review of the 
entire record, the Board concludes that the evidence 
currently of record provide a sufficient basis upon which to 
address the merits of the veteran's claims and that he has 
been adequately assisted in the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records indicate that he 
sustained a closed injury of his left ankle when he fell from 
a truck in February 1969.  A Medical Board report dated in 
November 1969, revealed one-half inch calf atrophy on the 
left.  Examination of the left ankle showed well-healed scars 
on the medial and lateral malleoli.  Sensation and 
circulation of the foot were intact.  There was tenderness 
posterior to the medial malleolus.  Persistent swelling of 
the ankle and partial fibrous ankylosis was also found.  X-
rays revealed a slight rotational deformity of the medial 
malleolus and a delayed union of the lateral malleolus.  The 
diagnoses were delayed union, fracture, left distal fibula, 
and ankylosis, partial, left ankle, secondary to trauma, 
mild. 

Subsequent to service discharge, a VA examination of the left 
ankle conducted in 1971, found no tenderness, no limp, and 
the veteran walked equally well on the toes, heels, and the 
sides of the feet.  There was limitation of dorsiflexion to 
10 degrees and of plantar flexion to the range of 25 degrees.  
Moderate limitation of eversion and inversion of the ankle 
were present.  The diagnosis was history of fracture, left 
ankle, with loss of function reported as mild to moderate.  

Thereafter, a VA examination of the left ankle conducted in 
March 1977, reported that the left fibula was straight on 
inspection, with no pain on palpation.  There was no edema of 
the ankle, and scars were reported as well healed.  
Dorsiflexion was to 10 degrees, and plantar flexion was to 30 
degrees.  The veteran could stand and walk on his toes and 
heels, and could squat and rise easily.  Circulation and 
neurological examinations were normal.  The diagnosis was 
left distal fibula fracture, no residuals.  X-rays of the 
left ankle found early degenerative changes in the ankle 
joint.  A VA outpatient treatment record dated in October 
1989, reported complaints of pain in the left lower leg and 
ankle, and a "back problem."  X-rays of the lumbosacral 
spine were normal.  

A VA outpatient treatment record dated in January 1990, found 
back strain, secondary to the left ankle fracture.  A VA 
examination of the left ankle conducted in February 1990, 
revealed atrophy of both the left thigh and leg.  Bilateral 
third degree pes planus was found, and the left ankle had a 
bony swelling larger than the right ankle.  The veteran could 
dorsiflex his left foot at the ankle joint to an obtuse angle 
of about 120 degrees on his leg.  Range of motion of the foot 
was approximately 25 to 30 degrees, with severe restriction 
of plantar flexion in addition to his dorsiflexion.  X-rays 
of the left ankle dated in April 1990, showed the full thread 
screw in the medial malleolus and degenerative arthritic 
changes involving the left ankle, post traumatic.  X-rays of 
the lumbosacral spine performed in April 1990, were normal.  

X-rays of the left ankle conducted in January 1992, indicated 
that the talotibial joint space was narrowed associated with 
subchondral sclerotic changes on both sides of the joint.  
The impression was post traumatic arthritis.  X-rays of the 
dorsal spine conducted in February 1992, found the disc space 
between T9-T10 narrowed.  Marginal spurs were noted arising 
from their opposing anterior end plates. Spurs were also 
noted from the inferior end plates of T11-T12.  The 
impression was disc disease, T9-T10 associated with 
osteoarthritis, and osteoarthritis of T11-T12.  A VA 
outpatient treatment record dated in February 1992, reported 
complaints of pain that ran down the back of both legs to his 
knees.  Flexion of the low back was to 90 degrees, and 
extension was 30 degrees.  The veteran could not walk on his 
toes or heels.  Tenderness of the lower dorsal vertebrae was 
found.  In May 1992, marked tenderness of the paravertebral 
muscles was shown.  Deep tendon reflexes were 2-plus, 
bilaterally.  The diagnosis was degenerative spondylosis of 
the lower dorsal spine.  X-rays of the lumbar spine conducted 
in June 1992, found disc disease, T12-L1, associated with 
osteoarthritis.   

At a VA examination conducted in December 1992, the veteran 
complained of pain in the posterior aspect of his left ankle 
and that his ankle collapses.  Dorsiflexion of the left ankle 
was 0 degrees and plantar flexion was 15 degrees, with 
lateral instability and loosening of the lateral collateral 
ligaments.  Examination of the back showed moderate loss of 
the normal lordotic curve with visible paraspinal muscle 
spasm.  Right tilt was 25 degrees, left tilt was 10 degrees, 
forward flexion was 90 degrees, extension was 55 degrees, and 
rotation in each direction was 150 degrees.  The diagnoses 
were post traumatic arthritis, left ankle; old fracture, left 
ankle; and multi-level disc disease of the spine with 
associated multi-level osteoarthritis.  An x-ray of the left 
ankle indicated a healed fracture of the medial and posterior 
malleoli that was associated with severe post-traumatic 
arthritis.  VA outpatient treatment records dated in 1993, 
report low back pain that traveled into his legs.  X-rays of 
the lumbar spine in November 1993 found disc disease, T12-L1, 
associated with osteoarthritis.  

A VA examination conducted in February 1994, reported 
complaints of pain and limitation of motion of the left 
ankle.  Tenderness in the medial and lateral malleoli of the 
left ankle was found, as well as tenderness on the anterior 
portion of the ankle.  There was "marked" limitation of 
posterior dorsiflexion which was 2 degrees and plantar 
flexion was 10 degrees.  Abduction was 30 percent less in the 
left ankle than in the right.  There was no apparent swelling 
or deformity, and there was no lateral instability as the 
ankle was "almost completely" fused.  The diagnoses were 
residuals of crushed injury, left ankle; arthritis, left 
ankle; and marked limitation of motion, left ankle.  With 
regard to the back, the veteran complained of the inability 
to stand more than 30 minutes, the inability to lift, and 
trouble walking and getting out of bed.  Examination of the 
back revealed that fixed deformity was not present; however, 
muscle spasm of the lumbosacral muscles, bilaterally were 
shown.  Forward flexion was 70 degrees, extension was 15 
degrees, left lateral flexion was 25 degrees, right lateral 
flexion was 30 degrees, and left and right rotation were 30 
degrees.  Objective evidence of pain was shown on all 
modalities of motion.  Radiation of pain down both legs was 
found; however, reflexes, Achilles, and knee jerks were 
normal.  The diagnoses were intervertebral disc, L4-L5; 
arthritis, lumbosacral spine; marked limitation of motion, 
back; and lumbosacral muscle spasm.  

VA outpatient treatment records from 1994 to 1995, report 
continued complaints of back and left ankle pain.  An x-ray 
of the lumbar spine dated in May 1994, found disc disease, 
T12-L1, associated with osteoarthritis and minimal 
osteoarthritis of T11.  X-rays of the lumbar spine dated in 
October 1994, also showed early disc disease at L2-L3.  

The veteran testified at a personal hearing conducted at the 
RO in June 1995, that he had constant pain in his left ankle 
and foot.  He stated that his foot would "fall asleep" if 
he stood on it for too long.  The veteran testified that his 
ankle "locks up" on him and swells when the weather turns 
cold.  He further reported that he had constant pain in his 
lower third of his back.  He reported severe pain which 
required bed rest for approximately four days about three 
times every two months.  The veteran stated that he had 
stiffness, muscle spasm, and limited motion of his back.  He 
further reported pain and numbness in his buttocks and legs.  
He stated that he wore a transcutaneous electrical nerve 
stimulation unit 4 days a week.  He was unable to lift or do 
strenuous activities.  

VA outpatient treatment records dated in 1996 and 1997, show 
complaints of back pain.  A magnetic resonance imaging scan 
of the lumbar spine conducted in June 1997, showed a mild 
loss of disc T2 signal and mild broad based posterior 
extension, with the appearance of minimal disc bulges, at L2-
3, L3-4, and L5-S1.  There was no evidence of marked canal or 
foramen compromise.  There was slight heterogeneity of the 
marrow signal, with findings on the T2 weighted sagittal, 
suggestive of overlying artifact.  The impression was 
extremely minimal degenerative findings.  

A VA examination conducted in December 1997, reported 
complaints of constant pain in the left ankle, with the 
inability to sit or stand for "too long."  The veteran 
stated that his left ankle flares-up once or twice a week, 
and he could not walk on it due to pain about every two 
weeks.  The examiner stated that when the veteran had these 
flare-ups, there was an additional 40 to 50 percent loss of 
motion of the ankle.  On examination of the left ankle, there 
was moderate deformity, with no swelling.  Plantar flexion 
was 25 degrees and dorsal flexion was 10 degrees.  An x-ray 
of the left ankle showed traumatic arthritis.  The impression 
was traumatic arthritis, left ankle, with "significantly" 
restricted plantar flexion.  Examination of the spine 
revealed no fixed deformity and no posture abnormality; 
however, there was moderate left paravertebral muscle spasm 
in the lumbar area.  Range of motion showed 68 degrees 
forward flexion, with moderate to severe pain as exhibited by 
facial grimacing.  Backward extension was 20 degrees, with 
pain.  Left lateral flexion was 22 degrees, right lateral 
flexion was 32 degrees, left rotation was 35 degrees, and 
right rotation was 40 degrees.  There was pain in all 
motions.  Normal forward flexion was noted as 95 degrees, 
extension as 35 degrees, lateral flexion as 40 degrees, and 
rotation as 35 degrees.  A definite increased weakness of the 
left lower extremity was shown, as well as decreased muscle 
strength, numbness, and decreased vibratory sensation.  There 
was no significant muscle atrophy.  It was noted that an x-
ray conducted in November 1996 of the lumbosacral spine 
showed disc degeneration T12 and L1, with osteophytosis of L3 
and L4.  An magnetic resonance imaging scan of the lumbar 
spine dated in June 1994, was also noted as showing a bulging 
disc at L2 and L3.  The veteran stated that he would have an 
acute flare-up of back pain about once every two weeks when 
he would be unable to ambulate.  The impression was 
degenerative disc disease of the lumbar spine with 
osteoarthritis, with radiculopathy, as exhibited by decreased 
strength, decreased sensory perception, and decreased 
reflexes of the left lower extremity.

A VA outpatient treatment record dated in 1998, reported 
complaints of constant low back pain, with occasional 
radiation of the pain down the right leg to the knee.  An 
examination in August 1999, found normal curvature of the 
back, with a "mild" decrease of forward bending.  Radial 
and pedal pulses of the lower extremities were present, 
bilaterally.  Decreased range of motion of the left ankle was 
noted; however, there was no swelling or effusion.   

A VA examination dated in January 2000, reported flare-ups of 
left ankle pain approximately once every two months, which 
caused difficulty in ambulating.  The veteran stated that he 
had stiffness and occasional swelling in his left ankle, but 
walked about two miles a day.  He reported constant low back 
pain, with flare-ups approximately once a month.  The veteran 
stated that he had numbness in his right thigh area from the 
lower back to above the right knee.  On examination, the 
veteran had difficulty standing on his toes on the left due 
to his ankle, but was able to stand on his heel.  The left 
ankle was 10 percent larger than the right ankle due to a 
bony enlargement.  There was no pitting edema and no signs of 
effusion.  Plantar flexion was from 0 to 30 degrees, and 
dorsiflexion was from 0 to 10 degrees. Inspection of the 
lumbar spine showed no deformity or tenderness.  Forward 
flexion was to 90 degrees, extension was to 30 degrees, and 
lateral flexion was to 35 degrees, bilaterally, and rotation 
was to 30 degrees, bilaterally; the veteran had some 
discomfort when repeating.  Neurological examination revealed 
mild weakness in the left ankle; otherwise, muscle tone and 
power were within normal limits and equal.  X-rays of the 
lumbar spine dated in January 2000, indicated minimal 
degenerative joint disease, characterized by minimal anterior 
spurring.  An x-ray of the left ankle showed stable condition 
of the degenerative joint disease and postoperative 
procedure.  The assessment was degenerative disc disease of 
T12-L1, with osteoarthritis of the lumbar spine; residual 
fracture of the left fibula; traumatic arthritis of the left 
ankle; and right leg radiculopathy, by the veteran's history.  
The examiner opined that the right leg radiculopathy was "as 
likely as it is not to be secondary to the low back 
condition."  

I.  Residuals, Fracture Left Distal Fibula

Service connection is currently in effect for residuals of a 
fracture of the left distal fibula and a 20 percent 
evaluation has been assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5262-5271.  This rating 
contemplates impairment of the tibia and fibula, with 
moderate knee or ankle disability and marked limitation of 
motion of the ankle.  A 20 percent evaluation is the maximum 
evaluation under Diagnostic Code 5271.  A 30 percent 
evaluation under Diagnostic Code 5262 is warranted for 
impairment of the tibia and fibula with marked knee or ankle 
disability, and a 40 percent evaluation is for nonunion of 
the tibia and fibula with loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262.  A 40 percent 
evaluation is the maximum evaluation under Diagnostic Code 
5262.  

The evidence of record reveals marked limitation of motion of 
the veteran's left ankle.  Marked limitation of motion of the 
ankle warrants a 20 percent evaluation under the provisions 
of Diagnostic Code 5271.  Although the veteran was unable to 
stand on his toes, he was able to stand on his heel, and it 
was noted that he walked approximately 2 miles a day.  
Additionally, the evidence shows moderate deformity; however, 
there was no swelling and no evidence of effusion.  
Accordingly, the Board does not find the veteran's fracture 
of the left distal fibula results in more than moderate ankle 
disability and a rating in excess of 20 percent under 
Diagnostic Code 5262 is not warranted. 

II.  Traumatic Arthritis, Left Ankle

Service connection is currently in effect for traumatic 
arthritis, left ankle and a 10 percent evaluation has been 
assigned under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  X-rays of the left ankle indicate 
traumatic arthritis.  The intent of the Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. §§ 4.40, 4.45, 4.59.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  Where functional loss is alleged due to pain 
on motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran's 
service-connected left ankle has been assigned the maximum 
evaluation for limitation of motion of the ankle.  However, 
the veteran stated in 1997, that he had flare-ups of his left 
ankle disorder approximately once or twice a week, and in 
2000, he stated that he experienced an acute flare-up of his 
ankle disorder once every two months that caused difficulty 
with ambulating.  Pain on motion has been shown by the 
objective evidence of record.  Accordingly, as the veteran's 
left ankle disability results in pain, painful motion, 
weakness, flare-ups, and functional loss, a 10 percent 
evaluation is warranted.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
However, a 20 percent evaluation for this disorder is not 
warranted as to do so would constitute rating the "same 
disability" or the "same manifestation" in violation of the 
rule against pyramiding, as the veteran's left ankle disorder 
has already been assigned a 20 percent evaluation under 
Diagnostic Codes 5262 and 5271.  See 38 C.F.R. § 4.14 (1999).

III.  Degenerative Disc Disease, Lumbar Spine

Service connection is currently in effect for degenerative 
disc disease, lumbar spine, with radiculopathy of the left 
lower extremity, and assigned 20 percent under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5295-5293.  This 
rating contemplates lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, and moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation under Diagnostic Code 5295 is warranted when there 
is severe impairment manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent disability rating is the 
maximum evaluation assignable under the provisions of 
Diagnostic Code 5295.  A 40 percent rating is assigned for 
severe symptoms of intervertebral disc syndrome, with 
recurring attacks and intermittent relief, and a 60 percent 
rating is for assignment for pronounced symptoms with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A 40 percent evaluation is not warranted under Diagnostic 
Code 5295, as listing of the whole spine to the opposite side 
and a positive Goldthwait's sign has not been shown.  
Although marked limitation of forward bending in a standing 
position has been shown, with some limitation of lateral 
motion with osteoarthritic changes, abnormal mobility on 
forced motion has not been shown.  Additionally, severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and intermittent relief is not currently shown by the 
evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Accordingly, a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy, left lower extremity is not warranted.  

IV.  Osteoarthritis, Lumbar Spine

Service connection is currently in effect for osteoarthritis 
of the lumbar spine and a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 has been assigned.  
X-rays of the lumbar spine indicate degenerative joint 
disease.  As noted above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint, and functional loss 
due to pain on motion must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 207-8.  

In the instant case, the VA examination in 1997 reported pain 
in all ranges of motion.  A definite increased weakness of 
the left lower extremity was shown, as well as decreased 
muscle strength, numbness, and decreased vibratory sensation.  
The veteran stated that he would have an acute flare-up of 
back pain about once every two weeks, when he would be unable 
to ambulate.  The VA examination in 2000, reported constant 
low back pain, with flare-ups of back pain approximately once 
a month.  Range of motion studies reported discomfort when 
repeating.  Accordingly, as the veteran's degenerative disc 
disease of the lumbar spine results in pain, painful motion, 
weakness, flare-ups, and functional loss, a 10 percent 
evaluation is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
However, a 20 percent evaluation for this disorder is not 
warranted as to do so would constitute a violation of the 
rule against pyramiding, as the veteran's degenerative disc 
disease has already been assigned a 20 percent evaluation 
under Diagnostic Codes 5293 and 5295.  See 38 C.F.R. § 4.14.


ORDER

Increased ratings for degenerative disc disease of the lumbar 
spine, with radiculopathy, left lower extremity; 
osteoarthritis of the lumbar spine; residuals of a fracture 
of the left distal fibula; and traumatic arthritis, left 
ankle are denied.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

